DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 2/3/22, are acknowledged.
	Claims 44-47 and 49 have been amended.
	Claim 56 has been added.
	Claims 44-56 are pending.
Claims 50-55 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
     	Claims 44-49 and 56 are being acted upon.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 45 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 is indefinite in the recitation that the contacting comprises administering by a route selected from the group consisting of intramuscular, intradermal, subcutaneous…administration.  Claim 45 depends from claim 44, which recites a method comprising contacting a TLR9 agonist with a human precursor DC in vivo or ex-vivo.  It is unclear if the “contacting” step recited in claim 45 is intended to refer to only the in-vivo contacting, or whether it is intended to also limit the ex-vivo contacting.  For example, it would not make sense to ex-vivo contact a DC with a TLR9 agonist by an “intramuscular” administration, however, it is not clear if in this case the limitation is 
	 
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 44-49 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
a method of treating an infection or a neoplastic disease comprising administering to a subject in need thereof a therapeutically effective amount of a TLR9 agonist, wherein the TLR9 agonist stimulates pre-DC to secrete one or more cytokines to thereby activate or increase the subjects immune response, or said method of treating an infection or a neoplastic disease comprising administering to the subject a pre-DC that has been contacted ex-vivo with a TLR9 agonist to simulates the pre-DC to secrete one or more cytokines and increase the subjects immune response, 
does not reasonably provide enablement for:
A method of treating or preventing an infection or a neoplastic disease, the method comprising contacting a therapeutically effective or immuno-effective amount of an TLR9 agonist with a precursor dendritic cell (pre-DC), wherein the TLR9 agonist stimulates the pre-DC to secrete one or more cytokines, to thereby activate or increase the subject's immune response for treating or preventing the infection or the neoplastic 
The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, in re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.” In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling (MPEP 2164.03)” The MPEP further states that physiological activity can be considered inherently unpredictable.  
The instant claims encompass treating infection or neoplastic disease. While TLR9 agonists are known in the art to increase interferon production for treating viral infection or neoplastic disease, these effects are detrimental to treatment of immune related disease like autoimmune disease (i.e. immune related disease). The role of TLR9 and dendritic cells in treatment of divergent diseases is highly unpredictable. For example, as taught by Liao et al., 2016, interferon alpha production by dendritic cells is thought to trigger and exacerbate autoimmune conditions like lupus.  See also the ‘044 publication which teaches that TLR9 can induce inflammatory cytokine production (such as TNF or type I interferon) from dendritic cells which can be used to treat infection, but that the same response is deleterious in transplant rejection and in autoimmune conditions like SLE (see pages 4-5, in particular).  Furthermore, the claims encompass 
Given the unpredictability of the art and the breadth of the claims, the instant specification must provide a sufficient and enabling disclosure commensurate in scope with the instant claims. The examples demonstrate that certain pre-DC populations, when stimulated with TLR9 agonists, produce robust IFN-alpha, TNF, and IL-12.  Furthermore, no guidance is provided regarding prevention of disease, such as infection or cancer. Thus, given the unpredictability of the art, the breadth of the claims, and the lack of guidance provided by the instant specification, it would require undue experimentation to practice the full scope of the claimed method.
	Applicant’s arguments filed 2/3/22 have been fully considered, but they are not persuasive.
Applicant argues that the specification discloses that vaccination is a common medial approach to prevent disease where vaccination, stimulates the immune system to protect the subject from infection or disease, and that immunization may, for example, enable a high level of antibody and/or cellular response which can kill or suppress the pathogen in the immunized subject.
	As noted above, the “prevention” of infection would encompass a complete prevention such that no cells are even infected with a pathogen, which would be highly unpredictable.  While immunization may function to increase an immune response to kill or suppress the pathogen, it does not “prevent” infection.  Furthermore, prevention of neoplastic disease would be highly unpredictable, as it is well established that a “cure” or prevention for neoplastic disease is unpredictable in the art.  The instant specification provides no guidance or examples regarding “preventing” neoplastic diease.  Amendment to recite a method of treating or preventing an infectious disease, or a method of treating a neoplastic disease, for example, would be remedial.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made
Claim(s) 44-49 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2013/0195919, as evidenced by Collin et al., 2013, or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0195919, in view of Collin et al., 2013.
The ’919 publication teaches a method of treating an infection in a subject in need thereof comprising administering to the subject induced immunogenic dendritic cells which enhance an immune response in the subject (see page 17, 23 and 25, in particular).  The ‘919 publication teaches that the subject is human, and that the dendritic cells can be administered subcutaneously, intramuscularly, or intravenously (see page 23, in particular).  The ‘919 publication teaches that the induced immunogenic dendritic cells are produced by treating precursors of dendritic cells ex-vivo with one or more TLR agonists, such as a TLR9 agonist (see pages 17-19, in particular).   The ‘919 publication teaches using CpG oligodeoxynucleotides, such as CpG 2216, as the TLR9 agonists (see pages 19-20, in particular).  The ‘919 publication teaches that the CpG induces cytokine secretion (see page 19, in particular). Furthermore, induction of cytokine secretion, such as IFN-alpha or TNF-alpha is also an inherent or latent property of said CpG treatment.  The ‘919 publication teaches that the dendritic cells present an antigen related to the infection (see page 20-22 in particular). The ‘919 publication teaches treating viral infection (see page 25, in particular). The 919 publication teaches obtaining the starting cell population of dendritic cell precursors from peripheral blood using stand density gradient centrifugation techniques (see page 9-10).  As evidenced by Collin, human blood dendritic cells are precursors DCs and comprise cells, sch as pDCs, that express markers CD303, CD304, and CD123 (see 
Alternately, it would be obvious that the cells would comprise said markers, since the ‘919 publication teaches using blood pDCs or peripheral blood dendritic cell precursors as the starting cell population, and these are well known to be pre-DC that express markers such as CD123, CD303, or CD304, as taught by Collin.  Additionally, it would be obvious that said pre-DC, such as pDC, would secrete type I interferon (i.e. IFN-alpha) in response to TLR9 since Collin teaches that blood pDC are a type of pre-DC that are responsive to TLR9 stimuli by secreting type I interferon (see page 26, in particular). 

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644